Citation Nr: 0513978	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-13-877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Although a May 2001 rating decision denied service connection 
for various other conditions including post-traumatic stress 
disorder (PTSD), the veteran limited his notice of 
disagreement to the issue of pulmonary disability and 
perfected an appeal only on that issue. However, in a March 
2005 Brief, the veteran's representative addressed the PTSD 
claim. This issue is not currently before the Board and is 
referred to the RO for clarification and appropriate action.

When last before the Board in October 2002, the case was 
remanded for a videoconference hearing. The veteran was 
scheduled for a May 2005 hearing, but in a notice received at 
the Board on April 20, 2005, he withdrew his hearing request.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim. 
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The record does not reflect that the veteran has been 
properly informed of the evidence necessary to substantiate 
his claim, of the evidence and information that VA would 
obtain in his behalf, or of the evidence and information that 
he should submit. Further, more recent legal precedent also 
require that he be informed of the opportunity to submit all 
evidence on the claim that he has in his possession.  See 
38 C.F.R. § 3.159.

The veteran has asserted that his current pulmonary 
disability resulted from asbestos exposure during naval 
service on board ship between 1974 and 1978. He has submitted 
evidence from Captain Enderly of the Department of the Navy, 
Commander Amphibious Squadron Unit, reflecting an opinion 
that while he could not say with any certainty that the 
veteran contracted asbestosis on board the NEOSHO, it was 
possible that the veteran, in his capacity as a Machinist 
Mate, came into direct contact with equipment and material 
that contained asbestos on board that ship. A December 1999 
private computed tomography (CT) scan reflects interstitial 
fibrotic changes in the lungs, with no pleural calcifications 
or mass in the lungs. On October 2000 examination conducted 
without claims file review, a VA physician concluded that it 
was impossible to say unequivocally that the veteran has 
asbestos - related disease based solely on the results of a 
computed tomography (CT) scan, that he needed to be followed 
for a number of years with further evaluation of the disease, 
and open lung biopsy may be necessary to confirm a diagnosis 
of asbestosis.

In light of the above, the Board believes that reexamination 
is necessary, with claims file review, for a definitive 
opinion as to the nature and etiology of the veteran's lung 
disability, and clarification as to whether the veteran has 
asbestosis.


Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to his 
claim for pulmonary disability. He should 
also be specifically informed that he 
should submit any evidence he has in his 
possession concerning the current claim. 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and other appropriate legal 
criteria, including 38 C.F.R. § 3.159.

2.  If as a result of the above notice, 
VA is put on notice of additional records 
that could or should be obtained, the RO 
should undertake appropriate development 
to obtain any pertinent records 
identified but not provided by the 
veteran. 

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.  If no records are otherwise 
identified, no development is needed on 
this point.

4.  When all indicated development has 
been completed, and whether or not any 
records are obtained, the veteran should 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
current pulmonary disability. The claims 
folders, including a copy of this remand, 
must be made available to and reviewed by 
the examiner. The examiner should note 
such review in the examination report. 
Any indicated studies should be 
performed, and all objective indications 
of the claimed disability should be 
identified.

Based upon the review of the claims 
folders, the examination results and 
sound medical principles, the examiner 
should specify all pulmonary pathology 
present, and provide an opinion with 
respect to each currently diagnosed 
pulmonary disorder found as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active service. If asbestosis 
is not diagnosed, the examiner should 
indicate why the veteran does not meet 
the criteria for that disease. The 
rationale for all opinions expressed must 
also be provided.

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a pulmonary disability to include as 
due to asbestos exposure, based on de 
novo review of all pertinent evidence. If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




